              Case 5:21-cv-00217 Document 1 Filed 03/04/21 Page 1 of 5



CVC.25699
                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 BROOKE ASHTON TABOR,                           §
 Individually and a/n/f KENNEDI                 §
 TABOR,                                         §
               Plaintiff,                       §
                                                §                     5:21-cv-217
 VS.                                            §    CIVIL ACTION NO. ________________
                                                §
 LA FITNESS and PRO RESULTS                     §
 #45767,                                        §
            Defendant.                          §

       DEFENDANT FITNESS INTERNATIONAL, LLC’S NOTICE OF REMOVAL

       Defendant FITNESS INTERNATIONAL, LLC (“Defendant”), pursuant to 28 U.S.C. §§

1332, 1441, and 1446, files this Notice of Removal.

                                        I. INTRODUCTION

       1.      This removal is based on diversity jurisdiction. Plaintiff Brooke Ashton Tabor

(“Plaintiff”) seeks redress from Defendant for injuries her daughter allegedly suffered while at

Defendant’s facility located at 522 West 1604 North, San Antonio, Texas 78251. Plaintiff alleges

her daughter was injured due to an unreasonably dangerous condition or defect on the premises

but does not identify the allegedly dangerous condition or defect in her petition.

       2.      Plaintiff is now, and was at the time of removal, and at the time of the filing of the

instant lawsuit, a citizen of Texas.

       3.      In contrast, Defendant is now, and was at the time of removal, and at the time of

the filing of the instant lawsuit, a California limited liability company with its principal place of

business in California. The citizenship of a limited liability company such as Fitness International,

LLC is determined by the citizenship of its members, not by the state where the entity was




DEFENDANT FITNESS INTERNATIONAL, LLC’S NOTICE OF REMOVAL                                      PAGE 1
              Case 5:21-cv-00217 Document 1 Filed 03/04/21 Page 2 of 5




organized. See Tewari De-Ox Systems, Inc. v. Mountain States/Rosen, LLC, 757 F.3d 481, 483

(5th Cir. 2014).

        4.         Defendant has three members: (1) LAF, Inc.; (2) The Seidler Company, LLC; and

(3) Seidler Fitness Holdings II, LP:

                   a. LAF, Inc. is incorporated in the State of California with its principal
                      place of business in Irvine, California. LAF, Inc. is a citizen of
                      California.

                   b. The Seidler Company, LLC is a Delaware limited liability company
                      with its principal place of business in Marina del Rey, California. The
                      Seidler Company, LLC has three members, all of whom are individuals
                      who are domiciled in the State of California. The Seidler Company,
                      LLC is a citizen of California.

                   c. Seidler Fitness Holdings II, LP is a Delaware limited partnership with a
                      principal place of business in Marina del Rey, California. Seidler
                      Fitness Holdings II, LP has one (1) general partner, and one hundred
                      one (101) limited partners. The general partner of Seidler Fitness
                      Holdings II, LP is The Seidler Company LLC, a citizen of California.
                      The one hundred one (101) limited partners of Seidler Fitness Holdings
                      II, LP consist of ninety-eight (98) individuals and three (3) entities: (i)
                      Cressey Family Partnership; (ii) Seidler North, LP; and (iii) Pain in the
                      Donkey, LLC.

                          i. The ninety-eight (98) individuals who are limited partners of
                             Seidler Fitness Holdings II, LP are domiciled in, and citizens
                             of, the States of California, Idaho, Massachusetts, New
                             Jersey, and Virginia.

                          ii. Cressey Family Partnership consists of individuals who are
                              domiciled in, and citizens of, the State of Illinois.

                          iii. Seidler North, LP is a Delaware limited partnership. The
                               general partner of Seidler North, LP is The Seidler
                               Company, LLC, whose principal place of business is Marina
                               del Rey, California. The limited partners of Seidler North
                               LP are domiciled in, and citizens of, the State of California.

                          iv. Pain in the Donkey LLC is a California limited liability
                              company whose members consist of (i) six (6) individuals
                              who are domiciled in, and citizens of, the State of California,
                              and (ii) The Pain in the Donkey 2018 Irrevocable Trust,
                              which is domiciled in South Dakota

DEFENDANT FITNESS INTERNATIONAL, LLC’S NOTICE OF REMOVAL                                            PAGE 2
              Case 5:21-cv-00217 Document 1 Filed 03/04/21 Page 3 of 5




       5.      In addition, the amount in controversy exceeds $75,000.00, exclusive of interest

and costs. Plaintiff’s First Amended Petition pleads, “. . . Plaintiff seeks monetary relief, the

maximum of which is over $100,000.00 but not more than $200,000.00.”

       6.      Defendant filed its Notice of Removal within thirty days of service of Plaintiff’s

First Amended Petition (February 3, 2021). This action has been on file for less than one year.

                       II. BASIS FOR REMOVAL: DIVERSITY JURISDICTION

A.     Diversity Jurisdiction Exists

       7.      Removal is proper because this lawsuit involves a controversy between citizens of

different states. 28 U.S.C. 1332(a)(1). Specifically, Plaintiff is now, and was at the time of

removal, and at the time of the filing of the instant lawsuit, a citizen of Texas. In contrast,

Defendant is now, and was at the time of removal, and at the time of the filing of the instant lawsuit,

a California limited liability company. No member of Fitness International, LLC is a citizen of

Texas as discussed in more detail above. The citizenship of a limited liability company such as

Fitness International, LLC is determined by the citizenship of its members, not by the state where

the entity was organized. See Tewari De-Ox Systems, Inc. v. Mountain States/Rosen, LLC, 757

F.3d 481, 483 (5th Cir. 2014). Thus, complete diversity of citizenship between the parties exists.

       8.      In addition, the amount in controversy exceeds $75,000.00, exclusive of interest

and costs. 28 U.S.C. §§ 1332, 1441. Specifically, Plaintiff’s Original Petition seeks monetary

relief of “over $100,000.00 but not more than $200,000.00.”

B.     Removal Is Timely

       9.      Defendant was first served with Plaintiff’s First Amended Petition on February 3,

2021. Defendant filed its Notice of Removal on March 4, 2021, within thirty days after service.

28 U.S.C. § 1446(b)(1) (See Doc. 1). Thus, removal of this action is timely.




DEFENDANT FITNESS INTERNATIONAL, LLC’S NOTICE OF REMOVAL                                        PAGE 3
             Case 5:21-cv-00217 Document 1 Filed 03/04/21 Page 4 of 5




                       III. COMPLIANCE WITH REMOVAL PROCEDURES

       10.     Attached to or filed with Defendant’s Notice of Removal (Doc. 1) were the

following documents required by 28 U.S.C. § 1446(a) and S.D. TEX. LOCAL RULE 81 (these

documents are hereby incorporated by reference in all respects):

               A. Civil Cover Sheet (JS 44);

               B. Supplement to Civil Cover Sheet (JS 44);

               C. Defendant’s List of Attorneys Involved in the Case;

               D. Defendant’s Index of Documents;

                       1. State Court Docket Sheet;

                       2. Plaintiff’s Original Petition, filed January 27, 2021;

                       3. Plaintiff’s First Amended Petition filed January 29, 2021; and

                       3. Citation and Return of Citation.

       11.     Venue is proper in this district pursuant to 28 U.S.C. §§ 124(b)(2) and 1441(a)

because the United States District Court for the Western District of Texas, San Antonio Division,

embraces Bexar County, Texas, where the state court action was filed and is currently pending.

Specifically, Plaintiff filed suit in the 73rd Judicial District Court of Bexar County, Texas, Cause

No. 2021CI01738.

       12.     Defendant filed a copy of its Notice of Removal with the clerk of the state court in

which the state court action was pending.

       WHEREFORE, PREMISES CONSIDERED, Defendant Fitness International, LLC

requests this action be immediately and entirely removed upon filing of this Notice of Removal to

the United States Court for the Western District of Texas, San Antonio Division, and for such other

and further relief to which Defendant may be justly entitled.




DEFENDANT FITNESS INTERNATIONAL, LLC’S NOTICE OF REMOVAL                                     PAGE 4
            Case 5:21-cv-00217 Document 1 Filed 03/04/21 Page 5 of 5




                                           Respectfully submitted,

                                           FLETCHER, FARLEY, SHIPMAN
                                           & SALINAS, L.L.P.


                                           /s/ Jeffrey D. Smith
                                           DOUGLAS D. FLETCHER
                                           State Bar No. 07139500
                                           Southern District Bar No. 56262
                                           Email: doug.fletcher@fletcherfarley.com
                                           JEFFREY D. SMITH
                                           State Bar No. 24063008
                                           Southern District Bar No. 1515479
                                           Email: jeffrey.smith@fletcherfarley.com
                                           9201 N. Central Expressway, Suite 600
                                           Dallas, Texas 75231
                                           (214) 987-9600 (office)
                                           (214) 987-9866 (telecopier)

                                           ATTORNEYS FOR DEFENDANT
                                           FITNESS INTERNATIONAL, LLC


                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing instrument was electronically filed via the Court’s
CM/ECF system and a true and correct copy of same was delivered to all counsel of record in
accordance with the FEDERAL RULES OF CIVIL PROCEDURE on this the 4th day of March, 2021.


                                           /s/ Jeffrey D. Smith
                                           JEFFREY D. SMITH




DEFENDANT FITNESS INTERNATIONAL, LLC’S NOTICE OF REMOVAL                               PAGE 5
